DETAILED ACTION
	This Office Action is in response to the amendment filed 12/02/2021.  Claims 1-5, 7-10, and 12-15 are acknowledged as pending in this application with claims 1-5 and 12-15 being withdrawn.  Claims 1-5, 7, 10, 12, and 15 are acknowledged as being currently amended.
	The objection to the specification is maintained.  The rejection of claim 17 under 35 U.S.C. 112(a) and 112(b) are withdrawn in view of the cancellation of the claim; however, essentially the same rejection under 35 U.S.C. 112(a) is made to similar limitations amended to claim 7.  The rejections of claims 7-10 under 35 U.S.C. 103 are withdrawn as having been overcome by the rejection.
	New rejections necessitated by the amendment are presented below.

Specification
The amendment filed 03/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to paragraph [0025] includes the language, “Further, FIG. 10C can have a battery operated electronic scale (30scl)… located in any one loop section or located in any multiple loop sections (such as loop sections 4S1, 4S2 and/or 4S3) of the continuous loop (200) exercise system.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide support for the limitation, “wherein said electronic digital scale is removably attached… using connectors including at least connectors consisting of at least one of loops, buckles, rings, clamps, handles snaps and straps.” (claim 7, last 4 lines).

Response to Arguments
Applicant's arguments with respect to the objection to the specification have been fully considered but they are not persuasive. Applicant states on page 24 of the response that Applicant has withdrawn the recitation “located in any one loop section or located in any multiple loop sections”.  This is not, however, reflected in the accompanying amendment to the specification.  Applicant further appears to argue that the structure, “a battery operated electronic scale (30scl)… located in any one loop section or located in any multiple loop sections (such as loop sections 4S1, 4S2 and/or 4S3) of the continuous loop (200) exercise system” is inherently disclosed.  This is not persuasive, as there is no indication in the original disclosure supporting a scale located in multiple loop sections.  Applicant 
	Regarding the rejection under 35 U.S.C. 112(a), Applicant points to paragraph [003] of the specification for support for the referenced limitation.  This paragraph reads, “Conventional, resistance exercise devices are composed of rubber stretchable resistance tubes, elastic exercise straps, solid rubber stretch bands as well as flexible, woven strands of stretchable rubber and other elastic composite materials. These resistance exercise devices include coupling attachments, comprising loops, buckles, rings (such as 0-rings), clamps including adjustable-clamp mechanisms, handles and/or snaps or other rigid connectable attachments such as metal or rigid plastics, course canvas straps, rubber or foam”.  There is no mention of the use of these attachments for coupling the digital scale of Applicant’s invention.  Applicant further points to Fig. 12, stating that the figure shows the scale being attached to the loop by a strap.  While this is true, the claim recites plural “straps”.  The drawing shows a single strap, not multiple straps, attaching the scale to the loop.  Applicant further points to Fig. 13 as showing straps attached to a loop.  These straps do not attach a scale to the loop.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784